 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”),  is between Aquarius Gaming, LLC
(the “Company”), having an address at 2000 Las Vegas Boulevard South, Las Vegas,
Nevada 89104, and Paul Hobson (“Employee”), of  Las Vegas, Nevada.


1. Employment


Upon the terms and conditions hereinafter set forth, the Company hereby agrees
to employ Employee and Employee hereby agrees to become employed by the Company.
During the Term of Employment (as hereinafter defined), Employee shall be
employed in the position of General Manager of Aquarius Gaming, LLC and shall
also serve in other positions of the affiliates of the Company as may be
designated (the “Designated Affiliates”) from time to time by the CEO, provided
that such Designated Affiliates are engaged in businesses relating to gaming,
casino or resort operation or development (collectively, the “Gaming Business”).
Employee shall perform such duties as are specified from time to time by the
Company.  Employee shall report to and be under the supervision of the Chief
Executive Officer.


During the Term of Employment, Employee shall devote his professional attention,
on a full time basis, to the business and affairs of the Company and the
Designated Affiliates, shall use his best efforts to advance the best interest
of the Company and the Designated Affiliates and shall comply with all of the
policies of the Company and the Designated Affiliates, including, without
limitation, such policies with respect to legal and gaming compliance, conflicts
of interest, confidentiality and business ethics as are from time to time in
effect.


Except as specifically provided herein, during the Term of Employment, Employee
shall not, without the prior written consent of the Company, directly or
indirectly (i) render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other individual,
entity, company or group (hereinafter referred to as “Person”) as an employee,
advisor, independent contractor, agent, consultant, representative or otherwise,
whether or not compensated, or (ii) plan, take any actions in furtherance of, or
otherwise devote any time to, any future business opportunity (except as
otherwise provided in this Agreement), whether sponsored by Employee or any
other Person (the “Exclusivity Obligation” ).


2. Term


The employment period under this Agreement shall commence as of March 9, 2010
and shall continue through the period (the “Term of Employment”) ending on March
9, 2012 (the “Expiration Date”), unless earlier terminated as set forth in this
Agreement.  Company shall provide Employee with at least a sixty (60) day
written notice should it determine not to renew an employment agreement with
Employee.
 

--------------------------------------------------------------------------------


 
3. Compensation


For all services to be performed by Employee under this Agreement, during the
Term of Employment, Employee shall be compensated in the following manner:


(a) Base Compensation 


The Company will pay Employee a salary (the “Base Salary”) at an annual rate of
Two Hundred Fifty Thousand dollars ($250,000).  The Base Salary shall be payable
in accordance with the normal payroll practice of the Company (but no less
frequently than bi-weekly).  In addition, Employee shall be entitled to such
Company standard benefits as other employees in similar position for which
Employee may become eligible.


(b) Bonus Compensation


During the Term of Employment, Employee shall be eligible to receive an annual
bonus, as may, from time to time, be determined in the sole discretion of the
Board (the “Bonus Compensation”).


(c) Taxes


All amounts paid by the Company to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary, and any Bonus Compensation, or
any other compensation or benefits, whether in cash or in kind, shall be subject
to normal withholding and deductions imposed by any one or more local, state or
federal governments.


4.  Termination


This Agreement shall terminate (subject to Section 9(g) below) and the Term of
Employment shall end, on the first to occur of (each a “Termination Event”):
 
(a) 
The Expiration Date;



(b) 
The death of Employee or the total or partial disability that, in the judgment
of the Company, renders Employee, with or without reasonable accommodation,
unable to perform his essential job functions for the Company for a period of at
least 90 consecutive business days;



(c) 
The discharge of Employee by the Company with (i) Cause (as hereinafter defined)
or (ii) without Cause;

 

--------------------------------------------------------------------------------


 
(d) 
The resignation of Employee (and without limiting the effect of such
resignation, Employee agrees to provide the Company with not less than 30 days
prior written notice of his resignation); or



The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause, in which event Employee shall be entitled only to such
payments as are set forth in Section 5 below.


As used herein, “Cause” is defined as Employee’s: (i) failure to perform the
duties assigned to him; (ii) chronic impairment due to alcohol or substance
abuse; (iii) conviction of a Serious Crime or being charged with a felony (for
purposes of this Agreement a “Serious Crime” is a crime that the Company
believes could prohibit the Employee from obtaining or maintaining any work
card, license, or finding of compliance suitability necessary for Employee to
maintain employment with Company) ; (iv) violation of a federal or state
securities law or regulation; (v) negligent conduct, error or omission in the
carrying out of his duties under this Agreement; (vi) conduct that causes damage
to the reputation of the Company(vii) breach of the Exclusivity Obligation or
any of the obligations set forth in Section 6 or Section 7 below; (viii) any
revocation or suspension by any state or local authority of Employee’s required
license(s) to serve in his position(s) with the Company; or (ix) any act or
failure to act by Employee which causes any gaming or other regulatory authority
having jurisdiction over the Company, the Designated Affiliates or any of their
affiliates to seek any material redress or remedy against Employee, the Company,
any Designated Affiliate or any of their affiliates.


5. Effect of Termination


In the event of termination of Employee’s employment hereunder, all rights of
Employee under this Agreement, including all rights to compensation, shall end
and Employee shall only be entitled to be paid the amounts set forth in this
Section 5 below.


(a) In the event that the Term of Employment ends (i) for the reason set forth
in Section 4(a) above (i.e., Expiration Date), or (ii) for any of the reasons
set forth in Section 4(b) above (i.e. death or disability) or (iii) for the
reason set forth in Section 4(d) above (i.e. resignation), or (iv) for the
reason set forth in Section 4(c)(i) (with Cause), then, in lieu of any other
payments of any kind, Employee shall be entitled to receive, within fifteen (15)
days following the date on which the Termination Event in question occurred (the
“Clause (a) Termination Date”) any amounts of: (A) Base Salary due and unpaid to
Employee from the Company as of the Clause (a) Termination Date; and (B) Bonus
Compensation earned, vested, due and unpaid to Employee from the Company as of
the Clause (a) Termination Date.
 

--------------------------------------------------------------------------------


 
(b)  In the event that the Term of Employment ends (i) for the reasons set forth
in Section 4(c)(ii) above (without Cause) then, in lieu of any other payments of
any kind, Employee shall be entitled to receive, within fifteen (15) days
following the date on which the Termination Event in question occurred (the
“Clause (b) Termination Date”) any amounts of: (A) Base Salary due and unpaid to
Employee from the Company as of the Clause (b) Termination Date; (B) Bonus
Compensation earned, vested, due and unpaid to Employee from the Company as of
the Clause (b) Termination Date; (C) Severance Payment equal to Two Hundred
Fifty Thousand Dollars ($250,000).



6. Non-Disclosure


During the Term of Employment and for a period of two years from the Employees
last day of employment with the Company , Employee shall hold in a fiduciary
capacity for the benefit of the Company, each Designated Affiliate and each of
their affiliates, respectively, all secret or confidential information, ,
including, without limitation, statistical data, trade secrets, identity of
investments, identity of contemplated investments, business opportunities,
valuation models and methodologies, relating to the business of the Company, the
Designated Affiliates or their affiliates, and their respective business as, (i)
obtained by Employee at any time during Employee’s employment by the Company and
(ii) not otherwise in the public domain (“Confidential Information”). Employee
also agrees to keep confidential and not disclose to any unauthorized Person any
personal information regarding the Designated Affiliates or any of their
affiliates and any member of the immediate family of any such Person (and all
such personal information shall be deemed “Confidential Information” for the
purposes of this Agreement). Employee shall not, without the prior written
consent of the Company: (i) except to the extent compelled pursuant to the order
of a court or other body having jurisdiction over such matter or based upon the
advice of counsel that such disclosure is legally required, communicate or
divulge any Confidential Information to anyone other than the Company and those
designated by the Company; or (ii) use any Confidential Information for any
purpose other than the performance of his duties as an employee of the Company.
Employee will assist the Company, at the Company’s expense, in obtaining a
protective order, other appropriate remedy or other reliable assurance that
confidential treatment will be accorded any Confidential Information disclosed
pursuant to the terms of this Agreement.


In no event shall Employee during or after his employment hereunder, disparage
the Company, its Affiliates, their respective affiliates or any of their
respective officers, directors or employees.
 

--------------------------------------------------------------------------------


 
All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s time or with the use of the Company’s facilities
or materials, shall be the property of the Company and shall be promptly and
fully disclosed by Employee to the Company. Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by the Company) to vest title
to any such Inventions in the Company and to enable to the Company, at its
expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.


7. Non-Compete


(a) During the first calendar year of Employment under this Agreement, unless
Employee’s employment is terminated for the reason set forth in Section 4(a)
above (i.e., Expiration Date) or under Section 4(c)(i) (for Cause) , in which
case this Section 7(a) shall terminate automatically and without notice, for a
period of six (6) months following the last day of Employee’s employment by the
Company, Employee will not, either directly or indirectly, as principal, agent,
owner, employee, partner, investor, shareholder (other than solely as a holder
of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever own, operate, carry on
or engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in the hotel or
casino business in or within one hundred (100) miles of the Aquarius Hotel and
Casino or Affiliate property at which Employee last worked at time of
termination of this Employment Agreement.


Notwithstanding the foregoing, nothing in this Agreement will prohibit Employee
from investing in the securities of private companies in which he does not
participate in the management (either as an employee, officer or director),
provided that such investment has been cleared in accordance with all investment
or insider trading policies applicable to Employee .


(b) Employee covenants and agrees with the Company and its subsidiaries that,
during Employee’s employment by the Company and for one (1) year following the
last day of Employee’s employment by the Company, Employee shall not directly,
or indirectly, for himself or for any other Person:


(i) 
solicit, interfere with or endeavor to entice away from the Company, any
Designated Affiliate or any of their subsidiaries or affiliates, any customer,
client or any Person in the habit of dealing with any of the foregoing;

 

--------------------------------------------------------------------------------


 
(ii) 
interfere with, entice away or otherwise attempt to obtain the withdrawal of any
employee of the Company, any Designated Affiliate or any of their subsidiaries
or affiliates; or



(iii) 
advise any Person not to do business with the Company, any Designated Affiliate
or any of their subsidiaries or affiliates.



Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 6 and Section 7 (the Non-Disclosure and
Non-Compete sections respectively) would not be unduly burdensome to Employee
and that such restrictions are reasonably necessary to protect the legitimate
interests of the Company. Employee agrees that the remedy of damages for any
breach by Employee of the provisions of either of these sections may be
inadequate and that the Company shall be entitled to injunctive relief, without
posting any bond. In the event the terms of this Section 7 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. This section
constitutes an independent and separable covenant that shall be enforceable
notwithstanding any right or remedy that the Company may have under any other
provision of this Agreement or otherwise.


8. Benefits


During the Term of Employment, Employee shall be entitled to receive certain
healthcare and other similar employee welfare benefits (including eligibility to
participate in the Executive Medical Reimbursement Plan provided by the Company)
comparable to those received by other employees of the Company at a similar pay
level and/or position with the Company as such may be provided by the Company in
its sole and absolute discretion from time to time within thirty (30) days
hereof.  In the event that, during the Term of Employment, the Company awards to
its executives stock options or restricted stock in anticipation of a public
offering, Employee shall be eligible to receive an award of such options or
restricted stock comparable to that received by other employees at a similar pay
level and/or position with the Company; provided, however, that the decision to
make any such award to Employee and the amount of any such award shall be
subject to the review and approval of the Board, in its sole and absolute
discretion.


9.     Miscellaneous


(a) 
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all previous written, and all
previous or contemporaneous oral negotiations, understandings, arrangements, and
agreements.

 

--------------------------------------------------------------------------------


 
(b) 
This Agreement and all of the provisions hereof shall inure to the benefit of
and be binding upon the legal representatives, heirs, distributees, successors
(whether by merger, operation of law or otherwise) and assigns of the parties
hereto; provided, however, that Employee may not delegate any of Employee’s
duties hereunder, and may not assign any of Employee’s rights hereunder, without
the prior written consent of the Company, which may be withheld in its sole and
absolute discretion. If elected by the Company, upon any such assignment, all
references herein to the Company shall be deemed instead to be references to the
assignee and/or its designee(s).



(c) 
This Agreement will be interpreted and the rights of the parties determined in
accordance with the laws of the United States applicable thereto and the
internal laws of the State of Nevada.



(d) 
Employee covenants and represents that he is not a party to any contract,
commitment or agreement, nor is he subject to, or bound by, any order, judgment,
decree, law, statute, ordinance, rule, regulation or other restriction of any
kind or character, which would prevent or restrict him from entering into and
performing his obligations under this Agreement, including without limitation
any contract, commitment, agreement, rule or regulation relating to the Other
Activity.



(e) 
Employee acknowledges that he has had the assistance of legal counsel in
reviewing and negotiating this Agreement.



(f) 
This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning. Any presumption
or principle that the language is to be construed against any party shall not
apply. The headings in this Agreement are only for convenience and are not
intended to affect construction or interpretation. Any references to paragraphs,
subparagraphs, sections or subsections are to those parts of this Agreement,
unless the context clearly indicates to the contrary.



(g) 
This Agreement and all of its provisions, other than the provisions of Section
5, Section 6, Section 7 and Section 9 hereunder (which shall survive
termination), shall terminate upon Employee ceasing to be an employee of the
Company for any reason.



(h) 
In the event of the death of Employee during the Term of Employment, Employee’s
heir shall be entitled to receive all payments otherwise earned, vested, due and
unpaid to Employee from the Company pursuant to the terms and conditions of this
Agreement as of the date of Employee’s death.

 

--------------------------------------------------------------------------------


 
(i) 
Employee acknowledges and agrees that he shall be solely responsible for the
payment of all federal, state and other income taxes, excise taxes and other
taxes that may be payable from time to time by Employee with respect to all
payments or benefits earned or received by or payable to Employee under this
Agreement (whether consisting of Base Salary, Bonus Compensation, Severance
Payment, or otherwise) and shall not be entitled to receive any “gross-up
payments” or other additional payments from the Company or its affiliates on
account of, with respect to, in mitigation of, or as a set-off against, such
taxes. Without limiting the foregoing, if it is determined that any amount,
right or benefit paid or payable (or otherwise provided or to be provided) to
Employee by the Company or any of its affiliates under this Agreement or any
other plan, program or arrangement under which Employee participates or is a
party (whether consisting of Base Salary, Bonus Compensation, Severance Payment,
or otherwise), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Internal Revenue Code, as amended (the “Code”), subject
to the excise tax imposed by Section 4999 of the Code, as amended from time to
time (the “Excise Tax”), then Employee shall be solely responsible for the
payment of the Excise Tax and shall not be entitled to receive any “gross-up
payments” or other additional payments from the Company or its affiliates on
account of, with respect to, in mitigation of, or as a set-off against, such
Excise Tax.



American Casino & Entertainment
Properties, LLC
       
By:
/s/ Frank V. Riolo
   
Name: Frank V. Riolo
   
Title: CEO
 

 
EMPLOYEE:
   
/s/ Paul Hobson
 

 

--------------------------------------------------------------------------------


 